208 F.2d 357
PARKv.TERRITORY OF HAWAII.
No. 13855.
United States Court of Appeals Ninth Circuit.
December 2, 1953.

George Y. Kobayashi, Honolulu, Hawaii, for appellant.
Robert E. St. Sure, Public Prosecutor of City and County of Honolulu, Henry W. C. Wong, Asst. Public Prosecutor of City and County of Honolulu, Honolulu, Hawaii, for appellee.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
Appellant was convicted in the Hawaiin circuit court of the crime of extortion, and on appeal to the Supreme Court of the Territory his conviction was affirmed.1 The crime was allegedly committed in November of 1947 and the indictment was returned in April of 1949, the trial being had in the autumn of the latter year.


2
Appellant asserts that he was denied due process under the Fifth Amendment and was not accorded a speedy trial as provided by the Sixth. The assertion appears to be grounded, not on any recognizable application historically given these constitutional guarantees, but on what is said to be the disregard of a local statute providing that in all cases of offenses against the laws of the Territory "the accused shall be arraigned and prosecuted upon an information or indictment, as soon after the commitment of the offense of which he is accused as may be expedient."2 This statute is interpreted by the Territorial Supreme Court as being purely directory.


3
As we have repeatedly pointed out, our powers of review of decisions of the Territorial Supreme Court in criminal cases is limited to those involving the Constitution, laws or treaties of the United States. 28 U.S.C.A. § 1293. Caminos v. Territory of Hawaii, 9 Cir., 191 F.2d 148; Palakiko v. Territory of Hawaii, 9 Cir., 188 F.2d 54; Young v. Territory of Hawaii, 9 Cir., 160 F.2d 289. No federal question of substance is presented on this appeal.


4
Affirmed.



Notes:


1
 39 Haw. 670


2
 Sec. 10791, Rev.Laws of Hawaii, 1945